Citation Nr: 1327858	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  05-12 823	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, to include osteoarthritis, degenerative disc disease, and a herniated disc.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2003 RO decision.  The Board remanded the appeal for further evidentiary development in December 2009.  Following such development, the Board denied the appeal in August 2011.  

The Veteran perfected a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Memorandum Decision, the Court vacated the Board's August 2011 denial and remanded the matter to the Board for further explanation as to the Veteran's exact diagnosis and for a deeper examination of the Veteran's credibility.    

In written argument of June 2013, the Veteran's representative notes that the Veteran had normal feet upon enlistment into service, but that his feet were described as flat in August 1974.  This claim for service connection for flat feet is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran experienced symptoms of back pain in service and muscle strain and sprain were diagnosed.  

2.  Examination of the spine upon service separation in August 1975 was normal and a back disability was not detected.  

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to the claimed low back disability following service.

4.  The Veteran did not continuously manifest symptoms of a low back disability in the years after service.  

5.  Degenerative disc disease and arthritis of the lumbar spine was not manifested to a degree of ten percent within one year of service separation.  

6.  The Veteran's currently-shown low back disability, including osteoarthritis, degenerative disc disease, and a herniated disc, was first manifested many years after his separation from service and is not related to any incident during service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability, to include osteoarthritis, degenerative disc disease, and a herniated disc, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121  . 

In this case, in February 2003, March 2004, December 2006, and March 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The December 2006 and March 2008 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in December 2010. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and an examination report, private treatment records, and Social Security Administration  (SSA) records. 

VA has been informed that records identified by the Veteran from the Tripler Army Medical Center and VA Medical Center in Honolulu, Hawaii, are not available.  See the response from the National Personnel Records Center dated in October 2010.  The Veteran was informed of the unavailability of these records in an August 2010 letter from the RO and in the December 2010 supplemental statement of the case. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  Dingess. 

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate with regard to the service connection issue decided herein.  The examination reports relied upon were predicated on a review of the claims folder and the relevant medical records contained therein, except where noted; contain a description of the history of the disability at issue; and document and consider the Veteran's complaints and symptoms.  The examiners considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal which is decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Service treatment records, service personnel records, VA treatment records, private medical records, Social Security records, and VA examination reports have been obtained and reviewed in support of the Veteran's claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claim and VA met its duty to assist the Veteran.  

Pertinent Law and Regulations

Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service Connection

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Analysis

Initially, the Board notes that in response to the Court's expressed concerns in the September 2012 Memorandum decision that no specific Diagnostic Code was considered by the Board, the Board considers its responsibility in this case is to determine whether service connection for any disability resulting from injury suffered or disease contracted in line of duty is warranted and in doing so, afford the Veteran the most liberal possible review.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.102.  After the in-service event and the link to a current disability are substantiated, then the criteria set forth in the Diagnostic Codes are used to identify the level of impairment resulting from the service-connected disability.  Even after service connection is granted and a disability rating has been assigned, adjudicators are required to compensate the Veteran's symptoms and functional impairment, as opposed to merely reviewing the diagnosis assigned.  38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.13.  

The evidence of record reflects that the Veteran has arthritis and degenerative joint disease affecting his lumbar spine, to include herniation of the L5-S1 disc with spinal canal stenosis and neural foraminal narrowing.  Thus, the Board has phrased the disability in the broadest sense possible, "a low back disability," so as to encompass all the Veteran's symptoms and diagnoses related to his low back region.  Although the Veteran himself has described his low back disability in various ways throughout the lengthy appeal period, without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any low back disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim.  Reasonably, the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his back condition, whatever that is, causes him.  Moreover, the regulation that defines a "[s]ubstantially complete application" says that an application should identify "any medical condition(s) on which it [the claim] is based."  38 C.F.R. § 3.159(a)(3).  The inclusion of the plural "condition(s)" indicates that a single claim can encompass more than one condition.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current low back disability manifested by osteoarthritis, disc disease, and a herniated disc, did not manifest in service or to a compensable degree within one year of service separation and is not otherwise related to active service.  

There is competent and credible evidence that shows that the Veteran sustained a low back injury during service, muscle sprain and strain were diagnosed, and he experienced chronic symptoms of low back pain during service.  The Veteran's service treatment records show multiple complaints of low back pain.  In December 1972, the Veteran complained of pain in the back occurring after lifting garbage cans.  He stated that his original injury was while climbing through a ditch in the motivation platoon.  There appeared to be some muscle spasm.  The impression was back pain.  In June 1973, the Veteran complained of lumbar pain from heavy lifting early that month.  Later that month, he again reported low back pain and reported a history of motor vehicle accident prior to service.  Back X-ray examinations were reportedly within normal limits and the impression was muscle sprain. 

In August 1973, the Veteran complained of recurrent low back pain and muscle strain was diagnosed.  The Veteran stated that he had had pain between the shoulder blades and along the spine for months.  Physical examination revealed no limitation of motion or tenderness to direct palpation.  The examiner noted that the Veteran said that his back hurt but there were no signs of severe pain.  Neurological examination was within normal limits.  Later that month, X-ray examination was within normal limits and the impression was that no abnormality was found.  A September 1973 service treatment record indicates that the examiner noted that there was only muscular back pain without any neurological deficits and there was no evidence of paralyzing disease. 

The Veteran was examined at a Naval Hospital in October 1973, where it was noted that he had multiple complaints over the 21 months prior to admission involving, among other things, back pain.  All symptoms had been evaluated at the dispensary and he had been determined fit for full duty as he showed no objective evidence of disease.  Examination at the Naval Hospital was unremarkable; there were no symptoms present. 

In November 1973, the Veteran complained of dizziness, back ache, and tiredness for 3 weeks, and the impression was flu syndrome.  In May 1974, the Veteran reported that he had back pain after receiving an electrical shock that knocked him against his cell bars.  There was tenderness in the left shoulder and mid-back.  The impression was muscle strain left shoulder.  Also in November 1973, the Veteran was referred for psychiatric evaluation due to episodes of overt malingering in which the Veteran became completely paralyzed except for the arms and then upon returning to base, the Veteran was completely normal in 24 hours.  The examiner interviewed and evaluated the Veteran and determined that the episodes of paralysis did not represent malingering but probably were legitimate endocrinologic episodes related to a hypothyroid condition. 

The Veteran was examined for a medical board in August 1974.  Examination of the spine was normal at that time, although the Veteran reported having recurrent back pain.  In February 1975, the Veteran complained of left-sided abdominal and lower back pain after carrying a large trash can.  The impression was that the Veteran had a possible muscle strain due to carrying too much weight.  In June 1975, the Veteran complained of low back pain for 2 days after running an obstacle course.  On examination he was tender to palpation and had a very limited range of motion.  The impression was of muscle strain.  At his separation examination in August 1975, examination of the spine was again normal and the Veteran reported having no recurrent back pain. 

At the December 2009 VA examination, the Veteran reported that he injured his low back in service when he had a parachute accident.  The Board finds that the Veteran is competent to report observable symptoms and events.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  However, the Board finds that these statements have limited credibility and therefore limited probative value because these statements are inconsistent with the statements the Veteran made in service when he sought treatment for back pain and these statements were made over thirty years after the injury in question.  The Board finds that the statements the Veteran made in service to health care providers concerning how he injured his back to be more probative because these statements were made contemporaneous to the injury in question.  Also, the Board fins the lay statements found in the service treatment records to have greater probative value.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997). 

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the Veteran sustained a low back injury during service; muscle sprain and strain were diagnosed; and he experienced chronic symptoms of low back pain during service.  However, the Board finds the weight of the competent and credible evidence also shows that the Veteran's thoracolumbar spine was normal upon service separation examination in August 1975 and he had no complaints of recurrent back pain at that time.  

The Board finds the weight of the competent and credible evidence establishes that the Veteran did not experience continuous symptoms of disability of the low back in the years after service and osteoarthritis of the thoracolumbar spine was not manifested to a degree of ten percent within one year of service separation to meet any of the presumptive service connection criteria.  38 C.F.R. §§ 3.303(b), 3.309(a).    

With regard to post-service symptoms, review of the record shows that the Veteran first reported having low back pain in 1996, over twenty years after service separation.  Despite multiple notifications to the Veteran regarding the importance of medical records demonstrating continuity of symptomatology since service, the claims file contains no medical records reflecting the condition of his lumbar spine region between his discharge from service until the mid 1990's.  

An April 1996 VA outpatient treatment record indicates that the Veteran had no spinal pain at that time.  However, later that month he reported low back pain radiating to the groin due to recent injury on April 19, 1996.  X-ray revealed a transitional vertebra at the S1 level.  In October 1997, the Veteran complained of left lower extremity numbness and paresthesia beginning suddenly after bending over working on a bike; he reported a similar episode in service in 1972 when he reportedly found his left leg paralyzed when rising from sitting.  A magnetic resonance imaging (MRI) scan of the spine was ordered and completed in November 1997; the MRI revealed disk bulges, herniated nucleus pulposus, narrowing of the neural foramina bilaterally, and mild facet arthropathy.  In January 1998, it was noted that the Veteran had left S1 root compression from a herniated disc with motor involvement.  In October 1998, he reported increasing low back pain.  In March 2000, the Veteran again reported low back pain.  It was noted that he was very active as a construction worker. 

The Veteran first reported to VA that he sustained a back injury in service and his current low back disability was due to an in-service injury when he filed a formal claim for compensation benefits in January 2003.  He reported having a bulging disc in L5-S1 and paralysis since approximately 1973.  After filing the claim for compensation benefits in 2003, the Veteran consistently reported to VA and to the VA health care providers that he had injured his back in service in the early 1970's.  

A private history and physical examination report from August 2007 reflects that the Veteran complained of back pain arising from an injury where he fell onto his back in 1970.  It was also noted that an MRI from November 2006 showed end plate sclerosis and moderate diffuse bulge of an osteodiscal complex with moderate facet arthrosis causing severe spinal canal and severe bilateral neural foraminal stenosis. 

The Veteran was afforded a VA examination in December 2009.  The claims file, service treatment records and radiographs were reviewed.  The Veteran complained of left-sided radiculopathy starting in 1972 while in the military when he had a parachute accident.  He reported that at that time he had temporary paralysis which resolved when a spinal tap was about to be performed and he suddenly became able to move his legs again.  After service he worked as a salesman, in a mill, and as a metal scrapper and crane operator.  A physical examination was performed and the examiner diagnosed lumbar degenerative disc disease and osteoarthritis.  The examiner commented that the Veteran had a couple of big risk factors for osteoarthritis of the spine that were independent of his time in the military service.  These included labor-type jobs, smoking, and substance abuse.  According to the examiner, all of these activities are notorious for producing osteoarthritis of the spine and low back pain.  The examiner explained that even operating a crane is actually hard on the back because of the vibratory sensations.  The examiner also pointed out that the Veteran had a long stretch after his time in service before his back really became symptomatic for him, at least 20 years.  The examiner stated that he not believe that the Veteran's lumbar osteoarthritis and degenerative disc disease are related to his time in the service.  He explained that the Veteran recovered well from the episode where he landed on his back, did not sustained a fracture, and more importantly was able to finish his time in the military and go about 20 years before he developed any issues.  The examiner concluded that the Veteran's back disability is not related to any disease or injury in service, including the back episodes that he has described, nor was it aggravated by service. 

The Board finds that the weight of the evidence establishes that the Veteran did not experience recurrent and continuous back symptoms from service separation in October 1975 to 1996 and that the Veteran began to experience recurrent and continuous back symptoms after a post-service injury in 1996.  

The Veteran is competent to report an observable symptoms such as back pain.  See Jandreau; supra.  However, the Board finds that the Veteran's statements that he has had continuous back pain since the injury in service to have limited credibility and, therefore, limited probative value.  The Veteran first made these statements of continuous symptoms since the back injury in service in about 2003, over 25 years after service separation, and the statements are inconsistent with, and outweighed by, the other lay and medical evidence of record.   

The Board finds that the Veteran's assertions of continuous or recurrent back symptoms since service were first made in the context of the January 2003 claim for service connection (VA disability compensation) for a back and disc disability.  The Board finds that the lay assertions made by the Veteran at the time he filed the 2003 application for compensation and since that time are of limited probative worth when compared to the lay statements made by the Veteran to his health care providers.   In weighing credibility, VA may consider self interest, bias, inconsistent statements, internal inconsistency, consistency with other evidence of record, and desire for monetary gain.  Caluza, supra.  
 
The lay assertions made by the Veteran at the time he filed the 2003 application for compensation and since that time are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The lay statements made in connection with the 2003 application are inconsistent with both the histories and the findings in separation examination report and the 1996 VA treatment records.  As discussed above, the service separation examination report shows that the Veteran's own reported medical history was that he did not currently have recurrent back pain; examination of the spine was normal.  There is no contemporaneous evidence of back symptoms from October 1975 until April 1996.  As noted above, the Veteran sought treatment in 1996 for low back pain after a recent back injury; he reported having a recent injury which caused low back pain which radiated to the groin.  The Veteran did not report or relate the in-service back injury.  In October 1997, the Veteran reported having an episode of leg paralysis in service but he did not report an in-service back injury.  

The Board finds that the Veteran's statements made in the course of medical treatment to have greater probative value than the statements made in connection with his compensation claim because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. at 73.   

The Board finds that the weight of the evidence establishes that the Veteran did not experience recurrent and continuous back symptoms from service separation in October 1975 to 1996 and that the Veteran began to experience recurrent and continuous back symptoms after a post-service injury in 1996.  Thus, the claim must fail on the basis of continuity of symptomatology since service because of the lack of continuous symptoms since service and because there is competent and credible evidence that establishes a continuity of symptomatology from the post service injuries.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not experience continuous post service symptoms of a back disability to include arthritis, and the criteria for presumptive service connection pursuant to 38 C.F.R. § 3.303(b) for continuous post service symptoms are not met.  

The Board finds that the weight of the competent and credible evidence establishes that the claimed degenerative disc disease, herniated disc, and osteoarthritis of the lumbar spine did not manifest within one year of service separation and first manifested many years after service separation.  The first mention or diagnosis of degenerative disc disease, a herniated disc, and osteoarthritis of the lumbar spine is in VA treatment records dated in November 1997.  Such findings are to be considered in the context of the other evidence showing a post-service back injury in 1996 and continuous back symptoms since the 1996 injury.  For this reason, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for a chronic disease manifested to 10 percent within one year from service separation is not warranted.  

Finally, the Board finds that the weight of the evidence demonstrates that the low back disability is not caused by any in-service event or injury and is not otherwise related to service.  There is no medical evidence of record which relates the current back disability to active service.  In fact, there is probative medical evidence of record which establishes that there is no relationship between the current low back disability and service.  

The Veteran was afforded a VA examination in December 2009.  The claims file, service treatment records and radiographs were reviewed.  The Veteran complained of left-sided radiculopathy starting in 1972 while in the military when he had a parachute accident.  He reported that at that time he had temporary paralysis which resolved when a spinal tap was about to be performed and he suddenly became able to move his legs again.  After service he worked as a salesman, in a mill, and as a metal scrapper and crane operator.  A physical examination was performed and the examiner diagnosed lumbar degenerative disc disease and osteoarthritis.  

The examiner commented that the Veteran had a couple of big risk factors for osteoarthritis of the spine that were independent of his time in the military service.  These included labor-type jobs, smoking, and substance abuse.  According to the examiner, all of these activities are notorious for producing osteoarthritis of the spine and low back pain.  The examiner explained that even operating a crane is actually hard on the back because of the vibratory sensations.  The examiner also pointed out that the Veteran had a long stretch after his time in service before his back really became symptomatic for him, at least 20 years.  The examiner stated that he not believe that the Veteran's lumbar osteoarthritis and degenerative disc disease are related to his time in the service.  He explained that the Veteran recovered well from the episode where he landed on his back, did not sustained a fracture, and more importantly was able to finish his time in the military and go about 20 years before he developed any issues.  The examiner concluded that the Veteran's back disability is not related to any disease or injury in service, including the back episodes that he has described, nor was it aggravated by service. 

The Board finds the December 2009 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder including the service treatment records, the Veteran's medical history, and the Veteran's own lay statements as to the in-service injury and symptoms and his theory of service connection.  He examined the Veteran before rendering the medical opinion.  The VA examiner specifically identified the major risk factors for the Veteran's low back disability.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  For these reasons, the Board has assigned great probative weight to the opinion of the VA physician and finds that it outweighs the unsupported lay theories and lay statements of the Veteran and establishes that the Veteran's osteoarthritis, herniated disc, and degenerative disc disease of the lumbar spine are not related to the back injury in service or other event or incident of active service.    

The Veteran himself has attempted to relate his back disability to his active service and to the in-service injuries.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of a disability as complex as arthritis and disc disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  

Although there is no categorical requirement of " 'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis,' " more than a mere assertion on the part of a claimant is required to establish either a current diagnosis or a nexus between a diagnosis and an event, such as an injury, in service."  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007)).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  Further, if the disability is of the type for which lay evidence is competent, the Board must then weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed.Cir.2006). 

Thus, the Board accords more weight to the opinion of the December 2009 VA examiner than the Veteran's lay opinion, as the VA examiner is a medical professional who took into account this history and nevertheless found against a relationship to service.  See King v. Shinseki, 700 F.3d at 1345 (Fed. Cir. 2012); see also Layno v. Brown, 6 Vet. App. at 469 (1994).  

Perhaps the most significant point against the Veteran's claim for service connection is the length of time between his discharge from service in 1975 and the initial complaints and findings of a chronic low back disability in 1997 some twenty years later.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  In this case, the VA examiner has pointed to factors including heavy-labor jobs, smoking, and substance abuse; all occurring during the Veteran's post-service years, which in his informed medical opinion, are more likely to have caused the Veteran's current low back problems than the incidents reflected in his service treatment records.  

The examiner's negative opinion, in conjunction with the gap in recorded complaints involving the Veteran's low back together preponderate against a finding of service connection.  Although the Veteran had episodes involving back pain and acute injury during service, these episodes are not shown to have been more than temporary episodes which did not result in chronic disability.  The Veteran's low back was shown to have been normal upon the Veteran's discharge from service, without complaint from the Veteran at that time or for twenty years subsequent.  As arthritis was not shown within one year of service, arthritis cannot be presumed to have been incurred during service.  No other connection to service is shown.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 



ORDER

Service connection for a low back disability, to include arthritis, degenerative disc syndrome, and a herniated disc is denied.




____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


